
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


Restricted Stock Award Agreement

Staples, Inc.
Employer ID: 04-2896127
500 Staples Drive
Framingham, MA 01702


--------------------------------------------------------------------------------

    ACCOUNT ID: «FirstName» «MiddleName» «LastName»   LOCATION: «Address1»
«Address2»
«Address3»
«City», «State» «Zip»
«Country»    

In consideration of services rendered to Staples, Inc., you have been awarded
restricted shares of Staples' Common Stock under Staples, Inc.'s Amended and
Restated 2004 Stock Incentive Plan, as follows:

Award No.:     Stock Option Plan:   2004RS Date of Grant:
Total Number of Shares:     Fair Market Value per Share:   $ Total Value of
Shares Granted:   $

 

Vesting Date

--------------------------------------------------------------------------------

  Number of Shares
Vesting on Vesting Date

--------------------------------------------------------------------------------

By your acceptance of this Restricted Stock Award, you acknowledge that this
award is granted under and governed by the terms and conditions of
Staples, Inc.'s Amended and Restated 2004 Stock Incentive Plan (as further
amended or restated from time to time) and by the terms and conditions of
Staples, Inc.'s Restricted Stock Award Agreement as attached.

You understand and agree that this Restricted Stock Award is being granted to
you in exchange for your execution of a Non-Compete and Non-Solicitation
Agreement in a form approved by Staples.

Staples, Inc.

Ronald L. Sargent
Chairman and Chief Executive Officer

Attachment: Staples, Inc. Restricted Stock Award Agreement

1

--------------------------------------------------------------------------------




RESTRICTED STOCK AWARD AGREEMENT


1.Award.    In consideration of services rendered, Staples, Inc., a Delaware
corporation ("Staples"), hereby awards to the Associate named in the
accompanying Notice of Award of Restricted Stock (the "Notice"), pursuant to
Staples' Amended and Restated 2004 Stock Incentive Plan (the "Plan"), the Total
Number of Shares of Common Stock of Staples stated in the Notice (the "Shares")
subject to the terms and conditions of this Restricted Stock Award Agreement and
the Plan. Except where the context otherwise requires, the term "Staples" shall
include any parent and all present and future subsidiaries of Staples as defined
in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended
or replaced from time to time (the "Code").

2.Transferability of Shares.    Until the Vesting Date described below, the
Shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of (whether by operation of law or otherwise) nor shall the
Shares be subject to execution, attachment or similar process, except that the
Shares may be transferred by will or the laws of descent and distribution or,
upon notice to Staples, for estate planning purposes to entities that are
beneficially owned entirely by family members. All transferees of the Shares
must agree to be governed by all of the terms and conditions of this Agreement.
Upon any sale, transfer, assignment, pledge, hypothecation or other disposition,
or any attempt to sell, assign, transfer, pledge, hypothecate or otherwise
dispose, of the Shares contrary to the provisions hereof, or upon the levy of
any execution, attachment or similar process upon the Shares or such rights, the
Shares shall, at the election of Staples, be deemed repurchased by Staples at a
repurchase price of zero and all rights with respect to the Shares shall be
forfeited to Staples. In addition, Staples may seek any other legal or equitable
remedies available to it, including rights of specific performance. Staples may
refuse to recognize as a shareholder of Staples any purported transferee of or
holder of any rights with respect to the Shares and may retain and/or recover
all dividends payable or paid with respect to such Shares.

3.Vesting of Shares.    Except as otherwise provided in this Agreement, the
transfer restrictions on the Shares shall lapse, and the Shares shall be
considered to "vest", on the Vesting Date set forth in the Notice.

4.Vesting Date.

        (a)   Continuous Relationship with Staples Required.    Except as
otherwise provided in this Section 4, the Shares shall not vest unless the
Associate is, and has been at all times since the Date of Award set forth in the
Notice, an employee of, or a consultant to, Staples (an "Eligible Associate").
In addition, the Shares shall not vest during any period that the Associate is
suspended for an offense which could lead to a termination by Staples for
"cause" (as defined below).

        (b)   Termination of Relationship with Staples.    If the Associate
ceases to be an Eligible Associate for any reason prior to the Vesting Date,
then, except as provided in paragraph (c) below, the Shares shall be deemed
repurchased by Staples at a repurchase price of zero and ownership of all right,
title and interest in and to the Shares shall be forfeited and revert to Staples
on the date such Associate ceases to be an Eligible Associate. If the Associate
is an employee on an approved leave of absence, then the Shares shall not be
forfeited as a result of such leave of absence unless and until the Associate's
employment relationship is ultimately terminated.

        (c)   Vesting Upon Death or Disability or Retirement.    If the
Associate (i) dies; (ii) becomes disabled (within the meaning of
Section 22(e)(3) of the Code); or (iii) terminates employment on or after the
Rule of 65 Qualification Date (defined below), in each case prior to the Vesting
Date while he or she is an Eligible Associate, then the Shares shall vest in
full. For purposes of this Section 4(c), the "Rule of 65 Qualification Date"
shall mean the first Quarterly Measurement Date (defined below) to occur on or
after both (A) the Date of Award and (B) the date that the Associate has
attained age 55 and the sum of the years of service (as determined by the Board
of Directors of Staples) completed by the

2

--------------------------------------------------------------------------------




Associate plus the Associate's age is greater than or equal to 65. For purposes
of this Section 4(c), the "Quarterly Measurement Date" means the sixth Thursday
following the end of each fiscal quarter. In addition and subject to Section 11
of this Agreement, on the Eligible Associate's Rule of 65 Qualification Date, a
number of unvested Shares that is sufficient to satisfy the Eligible Associate's
federal, state or local income and employment tax obligations with respect to
the Shares that are triggered by virtue of the Eligible Associate satisfying the
conditions of the Rule of 65 Qualification Date shall vest in full, provided
that Staples may only withhold a number of such vested Shares that is necessary
to meet the minimum federal, state or local income and employment tax
withholding requirements.

        (d)   Termination for Cause.    If (a) the Associate's relationship with
Staples is terminated by Staples for "cause" (as defined below), or (b) if the
Associate retires or resigns and Staples determines within six months thereafter
that the Associate's conduct prior to his or her retirement or resignation
warranted a discharge for "cause," or (c) Staples determines that the
Associate's conduct after termination of the employment or consulting
relationship fails to comply with the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Associate and Staples,
then, without limiting any other remedy available to Staples, the Shares shall
be deemed repurchased by Staples at a repurchase price of zero and ownership of
all right, title and interest in and to the Shares shall be forfeited and revert
to Staples as of the date of such determination; or, if the Associate at such
time no longer owns such Shares, Staples shall be entitled to recover from the
Associate the gross profit earned by the Associate upon the disposition (whether
by sale, gift, donation or otherwise) of such Shares.

        "Cause," as determined by Staples (which determination shall be
conclusive), shall mean:

        (i)    willful failure by the Associate to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Associate a written demand for substantial performance, which specifically
identifies the areas in which the Associate's performance is substandard, and
the Associate has not cured such failure within 30 days after delivery of the
demand. No act or failure to act on the Associate's part will be deemed
"willful" unless the Associate acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples' best interest; or

        (ii)   breach by the Associate of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Associate and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

        (iii)  violation by the Associate of the Code of Ethics or an attempt by
the Associate to secure any improper personal profit in connection with the
business of Staples; or

        (iv)  failure by the Associate to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples' CEO or
other authorized Company official; or

        (v)   the Associate's engagement in business other than the business of
Staples except as may be authorized in writing by Staples' CEO or other
authorized Company official; or

        (vi)  the Associate's engagement in misconduct which is demonstrably and
materially injurious to Staples.

        (e)   Repurchase/Forfeiture.    Upon repurchase/forfeiture of the Shares
for any reason hereunder, the Associate shall cease to have any rights or
privileges as a stockholder of Staples with respect to the Shares
repurchased/forfeited and such Shares shall again be available for subsequent
option grants or awards under the Plan.

3

--------------------------------------------------------------------------------



5Delivery of Shares.    Staples shall, upon the Date of Award, effect issuance
of the Shares by registering the Shares in book entry form with Staples'
transfer agent in the name of the Associate. No certificate(s) representing all
or a part of the Shares shall be issued until vesting.

6.No Special Employment or Similar Rights.    Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Associate with Staples for the period prior to or after vesting.

7.Rights as a Shareholder.    Except as otherwise provided herein, the Associate
shall have all rights as a shareholder with respect to the Shares including,
without limitation, any rights to receive dividends or non-cash distributions
with respect to the Shares and to vote the Shares and act in respect of the
Shares at any meeting of shareholders.

8.Adjustment Provisions.

        (a)   General.    In the event of any recapitalization, reclassification
of shares, combination of shares, stock dividend, stock split, reverse stock
split, spin-off or other similar change in capitalization or event or any
distribution to holders of Common Stock other than an ordinary cash dividend,
the Associate shall, with respect to the Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 9(a) of the
Plan.

        (b)   Board Authority to Make Adjustments.    Any adjustments under this
Section 8 will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued with respect to Shares on
account of any such adjustments.

9.Mergers, Consolidations, Distributions, Liquidations, Etc.    In the event of
a merger or consolidation or any share exchange transaction in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity, or in the event of a liquidation of
Staples, the Associate shall, with respect to this Agreement, be entitled to the
rights and benefits, and be subject to the limitations, set forth in Section 9
of the Plan.

10.Vesting Following a Change in Control.

        (a)   Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

        (i)    A "Change in Control" shall be deemed to have occurred if (A) any
"person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than Staples, any trustee or
other fiduciary holding securities under an employee benefit plan of Staples, or
any corporation owned directly or indirectly by the stockholders of Staples in
substantially the same proportion as their ownership of stock of Staples), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Staples representing 30% or more
of the combined voting power of Staples' then outstanding securities (other than
pursuant to a merger or consolidation described in clause (1) or (2) of
subsection (C) below); (B) individuals who, as of the date hereof, constitute
the Board of Directors of Staples (as of the date hereof, the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by Staples' stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Staples, as such
terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act) shall
be, for purposes of this Agreement, considered as though such person were a

4

--------------------------------------------------------------------------------



member of the Incumbent Board; (C) the stockholders of Staples approve a merger
or consolidation of Staples with any other corporation, and such merger or
consolidation is consummated, other than (1) a merger or consolidation which
would result in the voting securities of Staples outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 75% of the
combined voting power of the voting securities of Staples or such surviving
entity outstanding immediately after such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of Staples (or
similar transaction) in which no "person" (as defined above) acquires more than
30% of the combined voting power of Staples' then outstanding securities; or
(D) the stockholders of Staples approve an agreement for the sale or disposition
by Staples of all or substantially all of Staples' assets, and such sale or
disposition is consummated.

        (ii)   "Surviving Corporation" shall mean (x) in the case of a Change in
Control pursuant to clause (A) or clause (B) of Section 10(a)(i), Staples;
(y) in the case of a Change in Control pursuant to clause (C) of
Section 10(a)(i), the surviving or resulting corporation in such merger or
consolidation; and (z) in the case of a Change in Control pursuant to Clause (D)
of Section 10(a)(i), the entity acquiring the majority of the assets being sold
or disposed of by Staples.

        (b)   Effect of Change in Control.    Notwithstanding the provisions of
Section 4(a), if a Change in Control of Staples occurs, the Shares shall become
vested as follows:

        (i)    If, upon the Change in Control, the Associate

        (A)  is not offered employment with the Surviving Corporation (or is not
allowed to continue his or her employment, if the Surviving Corporation is
Staples) in a position (1) in which the title, employment duties and
responsibilities, conditions of employment, and the level of compensation and
benefits are at least equivalent to those in effect during the 90-day period
immediately preceding the Change in Control and (2) that does not involve a
relocation of the Associate's principal place of employment of more than an
additional 50 miles from his or her primary residence at the time of the Change
in Control, and

        (B)  does not accept (or continue) employment with the Surviving
Corporation (regardless of position, compensation or location) (other than as a
result of retirement), or

        (ii)   If, within one year following the date of the Change in Control,
the Associate either

        (A)  is discharged without cause (as defined in Section 4(d)) or

        (B)  resigns or retires because his or her title or employment duties
and responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control, then the vesting of Shares shall be accelerated such that all
of Shares shall vest effective upon the date of such discharge, resignation or
retirement (which shall be considered a Vesting Date hereunder).

11.Withholding Taxes.    Staples' obligation to vest the Shares shall be subject
to the Associate's satisfaction of all applicable federal, state and local
income and employment tax withholding requirements. Staples may deduct any such
tax obligations from any payment of any kind otherwise due to the Associate,
including salary and bonus payments, and may withhold or sell a sufficient
number of Shares on behalf of the Associate to satisfy such tax obligations.
Subject to Staples' prior approval, which may be withheld in its sole
discretion, the Associate may elect to satisfy such tax withholding obligations
(i) by causing Staples to withhold Shares or (ii) by delivering to Staples
shares of Common Stock already owned by the Associate.

5

--------------------------------------------------------------------------------



12.Miscellaneous.


        (a)   Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by Staples and the
Associate unless the Board of Directors determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Associate.

        (b)   All notices under this Agreement shall be mailed or delivered by
hand to Staples at its main office, Attn: Secretary, and to the Associate to his
or her last known address on the employment records of Staples or at such other
address as may be designated in writing by either of the parties to one another.

        (c)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



RESTRICTED STOCK AWARD AGREEMENT
